Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaura et a. JP20170999171 and Sugawara et al. JP2008026010

Regarding claim 1, Nakaura et al. teach, an electronic control device comprising: a plurality of control circuit units (ECU 1 and ECU 2, figure 1) connected to grounds separated from each other; a signal line connecting a first control circuit unit and a second control circuit unit (Communication C, paragraphs 30 and 36); 
Nakaura et al. is silent on specifically teaching: and a sneak-in suppression circuit configured to suppress a sneak-in of electric power from the ground of one system connected to the signal line to an other system, when defining a system as a component and a ground provided in combination with and corresponding to a control circuit unit.
However, teaches in paragraphs 3-8 and figure 1 where it is explained that the ground lines of electronic circuits are connected to each other and the resistors are connected in series. It is clear to absorb the potential difference and to inhibit a surroundings lump of the electric power to another side by arranging resistance in series to a signal wire or Nakaura et al.  
Therefore, in view of Sugawara et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Nakaura et al. to include; and a sneak-in suppression circuit configured to suppress a sneak-in of electric power from the ground of one system connected to the signal line to an other system, when defining a system as a component and a ground provided in combination with and corresponding to a control circuit unit, for the purpose of protecting the circuit. 
Regarding claim 2, Nakaura et al. teach, The electronic control device according to claim 1, wherein the sneak-in suppression circuit includes a logic circuit (see paragraph 36, figure 1).
Regarding claim 4, Nakaura et al. on specifically teaching, the electronic control device according to claim 2, wherein the sneak-in suppression circuit includes a diode provided at a position between the logic circuit and the ground of a subject system allowing energization only to a ground side.
Sagawura et al. teach: wherein the sneak-in suppression circuit has n pieces of resistor connected in series where n is an integer of 2 or more (R11-R14, R16-R19, figure 1
In view of Sagawura et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Nakaura et al. to include; wherein the sneak-in suppression circuit has n pieces of resistor connected in series where n is an integer of 2 or more, for the purpose of protecting the circuit. 
Regarding claim 5, Nakaura et al. teach, the electronic control device according to claim 2, wherein at least a signal output side system is provided with a ground potential detection unit for detecting a value related to a ground potential, and the control circuit unit on the signal output side switches a signal output logic in accordance with a detection value of the ground potential detection unit (see paragraphs 85-90, where the calculating and monitoring 1st power-supply voltage VP1a and 2nd power supply voltage Vp2 with the 2nd microcomputer adjusting  power supply voltage in accordance with the 2nd power supply voltage is described by detecting abnormalities of the 1st ground 11 and 2nd ground 41 and calculating 2nd power supply voltage with the 1st microcomputer) .
Regarding claim 6, Nakaura is silent on specifically teaching, The electronic control device according to claim 1, wherein the sneak-in suppression circuit has n pieces of resistor connected in series where n is an integer of 2 or more.
Sugawara et al. teach: wherein the sneak-in suppression circuit has n pieces of resistor connected in series where n is an integer of 2 or more (R11-14, R16-19, figure 1)
In view of Sugawara et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Nakaura et al. to include; wherein the sneak-in suppression circuit has n pieces of resistor connected in series where n is an integer of 2 or more, for the purpose of protecting the circuit. 
Regarding claim 7, Nakaura et al. as modified is silent on specifically teaching, the electronic control device according to claim 6, wherein at least one of the resistors on an output side is set to have a smaller resistance value than that of the resistors on an input side.        However, the choice of having the resistors value on the outside being smaller than the input side is merely a design choice as it can be determined to optimized the driving conditions of the drive system.
Regarding claim 8, Nakaura et al. teach, the electronic control unit according to claim 1, wherein the sneak-in suppression circuit is provided in a system on a signal input side and includes at least one field effect transistor (see figure 1 where the communication C between microprocessors is a bidirectional communication).
Regarding claim 11, Nakaura et al. as modified is silent on specifically teaching, The electronic control unit according to claim 8, wherein the sneak-in suppression circuit includes the two field effect transistors, one of the field effect transistors is a p-channel type provided on a high potential side, an other field effect transistor is an n-channel type provided on a low potential side.
However, the choice of having one transistor having a low potential side value and other one high side is merely a design choice as it can be determined to optimize the driving conditions of the drive system.
Regarding claim 15, Nakaura et al. teach, The electronic control device according to claim 1, wherein at least one of the signal lines transmits and receives a binary value of on and off, and the control circuit unit, outputting a signal of on and off when starting up a power source that supplies electric power to the control circuit unit, is capable of determining whether or not abnormality is caused in the sneak-in suppression circuit (see paragraphs 39-40).
Regarding claim 17, Nakaura et al. teach, the electronic control device according to claim 1, wherein at least one of the signal lines transmits and receives a pulsed signal (see figure 1 and paragraph 39-40).
Regarding claim 19, Nakaura et al. teach, the electronic control device according to claim 17, wherein the pulsed signal includes transmission data and check data for abnormality detection (see figure 1 and paragraph 39-40).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaura et a. JP20170999171 and Sugawara et al. JP2008026010 and further in view of Ueshima et al. JPH07112817 
Regarding claim 3, Nakaura et al. as modified is silent on specifically teaching, the electronic control device according to claim 2, wherein the logic circuit is a CMOS circuit, and includes two field effect transistors, and a constant voltage diode provided at a position between (i) a gate signal line connected to gates of the field effect transistors and (ii) a source of one of the field effect transistors on a low potential side.
Ueshima et al. teach: wherein the logic circuit is a CMOS circuit, and includes two field effect transistors (6, 11, figures 1 and 2), and a constant voltage diode (diodes 7-10, 12-17, figures 1 and 2) provided at a position between (i) a gate signal line connected to gates of the field effect transistors and (ii) a source of one of the field effect transistors on a low potential side
In view of Ueshima et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Nakaura et al. as modified to include; wherein the logic circuit is a CMOS circuit, and includes two field effect transistors, and a constant voltage diode provided at a position between (i) a gate signal line connected to gates of the field effect transistors and (ii) a source of one of the field effect transistors on a low potential side, for the purpose of protecting the circuit, series where n is an integer of 2 or more, for the purpose of protecting the circuit.
Allowable Subject Matter
Claims 12-14, 16, 18 and 20 are allowed.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846